Mr. Justice McGowan,
dissenting. Section 87 of the Code, as to a trial justice granting “a transcript” of a judgment rendered by him, is inconsistent with subdivisions 17 and 18 of section 88, which give him the right to grant a new trial within five days. The provision giving the right to move for a new trial within five days, is as positive as that in reference to the right “to transcript;” and I think that, as far as possible, they should be reconciled, which can be done by considering the right to “transcript” as in abeyance during the five days allowed for appeal; that until the time for appeal has expired, the judgment is not perfect, or in a condition to be “transcripted.” This question was touched, though not decided, in the case of Abrams v. Carlisle (18 S. C., 245), where the court say : “Under ordinary circumstances we think it the better course for him (trial justice) to regard the case as still pending until the time allowed for a new trial or appeal has expired.”